Title: From Thomas Jefferson to John Jones, 26 December 1792
From: Jefferson, Thomas
To: Jones, John



Sir
Dec. 26. 1792.

By a catalogue of instruments and prices which you gave me when in London in 1785. I observe you make and sell for two guineas and a half a New Manual orrery and Planetarium, described in your pamphlet printed in 1784. If you will be so good as to pack one of these properly for me and deliver it to Mr. Alexander Donald of the house of Donald & Burton, Angel court, Throckmorton street, he will recieve and pay you for it on sight of this letter, which will be necessary as I have not written to him on the subject. He will also forward it with some other articles for which I have written to him. Will you be so good at the same time as to write me an answer to the following queries?
Martin in his 3d. Philosophic Britannica pg. 369. speaks much in favor of his new Reflecting Pocket telescope with a Megaloscope, sufficient to show Jupiter’s moons. Has it been brought into use? How has it answered and what is it’s price?
Dr. Maskelyne in the Ephemeris page 154. speaks of [Dollond’s] refracting telescope with 3. object glasses, of 46. I. focal length, which he says is equal to those of 10. feet with a double object glass. The price […]?
The sizes of Globes, and their prices from 12. Inches to the largest, the Celestial supposed to have Bayer’s characters, the terrestrial with Cook’s discoveries?—Direct your letters to Thomas Jefferson at Monticello Virginia. I am Sir your very humble servt

Th: Jefferson

